Name: Commission Regulation (EC) No 897/2001 of 7 May 2001 correcting Regulations (EC) No 437/2001 and (EC) No 677/2001 fixing the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: monetary economics;  beverages and sugar;  financial institutions and credit;  distributive trades;  accounting
 Date Published: nan

 Avis juridique important|32001R0897Commission Regulation (EC) No 897/2001 of 7 May 2001 correcting Regulations (EC) No 437/2001 and (EC) No 677/2001 fixing the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sector Official Journal L 126 , 08/05/2001 P. 0017 - 0017Commission Regulation (EC) No 897/2001of 7 May 2001correcting Regulations (EC) No 437/2001 and (EC) No 677/2001 fixing the specific exchange rate for the amount of the reimbursement of storage costs in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 1527/2000(2),Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3),Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector(4), as last amended by Regulation (EC) No 1642/1999(5), and in particular Article 1(3) thereof,Whereas:(1) The specific exchange rates for the amount of the reimbursement of the storage costs in the sugar sector for February and March 2001 respectively were fixed by Commission Regulations (EC) No 437/2001(6) and (EC) No 677/2001(7).(2) An error has been discovered in the Annexes to Regulations (EC) No 437/2001 and (EC) No 677/2001. The Regulations in question should therefore be corrected.(3) In order to safeguard operators' rights, the period of application of Article 1(1) should correspond to that of Regulation (EC) No 437/2001 and that of Article 1(2) to the entry into force of this Regulation,HAS ADOPTED THIS REGULATION:Article 11. In the Annex to Regulation (EC) No 437/2001, the rate "0,63346" for the pound sterling is replaced by "0,633461".2. In the Annex to Regulation (EC) No 677/2001, the rate "0,62993" for the pound sterling is replaced by "0,629926".Article 2This Regulation shall enter into force on 8 May 2001.However, Article 1(1) shall apply from 1 February 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 175, 14.7.2000, p. 59.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 159, 1.7.1993, p. 94.(5) OJ L 195, 28.7.1999, p. 3.(6) OJ L 63, 3.3.2001, p. 19.(7) OJ L 93, 3.4.2001, p. 36.